     Case 3:18-cv-00235 Document 82 Filed 05/06/19 Page 1 of 3 PageID #: 332




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT HUNTINGTON

ALICIA GONAZALES,

               Plaintiff,

v.                                                             Civil Action No.: 3:18-cv-00235
                                                               Judge Robert C. Chambers

MARSHALL UNIVERSITY
BOARD OF GOVERNORS,

               Defendant.

                    DEFENDANT MARSHALL UNIVERSITY BOARD
                OF GOVERNORS’ MOTION FOR SUMMARY JUDGMENT

       Defendant, Marshall University Board of Governors (“Marshall University”), by counsel,

Perry W. Oxley, Esq., David E. Rich, Esq., Eric D. Salyers, Esq., and the law firm of Oxley Rich

Sammons, hereby files its Motion for Summary Judgment. Pursuant to Rule 56 of the Federal Rules

of Civil Procedure, Marshall University is entitled to summary judgment on the Plaintiff’s sole count

under Title IX because the Plaintiff cannot show that Marshall University was deliberately indifferent,

that Marshall University’s actions were clearly unreasonable in light of the known circumstances, or

that she was subjected to an ongoing hostile environment. No genuine issues of material facts exist

with respect to the aforementioned issues. In support of its Motion, the Defendant files its

Memorandum of Law contemporaneously herewith.



                                                       MARSHALL UNIVERSITY BOARD OF
                                                       GOVERNORS,

                                                       By Counsel,




                                                  1
Case 3:18-cv-00235 Document 82 Filed 05/06/19 Page 2 of 3 PageID #: 333




                                       s/Eric D. Salyers
                                       Perry W. Oxley (WVSB #7211)
                                       David E. Rich, Esq. (WV Bar #9141)
                                       Eric D. Salyers (WVSB #13042)
                                       OXLEY RICH SAMMONS
                                       P.O. Box 1704
                                       517 9th Street, Suite 1000
                                       Huntington, West Virginia 25718
                                       Phone: (304) 522-1138




                                   2
     Case 3:18-cv-00235 Document 82 Filed 05/06/19 Page 3 of 3 PageID #: 334




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT HUNTINGTON

ALICIA GONAZALES,

              Plaintiff,

v.                                                         Civil Action No.: 3:18-cv-00235
                                                           Judge Robert C. Chambers

MARSHALL UNIVERSITY
BOARD OF GOVERNORS,

              Defendant,

                               CERTIFICATE OF SERVICE

       The undersigned counsel for Defendant, Marshall University Board of Governors, served

the foregoing “Defendant Marshall University Board of Governors’ Motion for Summary

Judgment” by electronically filing a true copy of the same with the Clerk of the Court using the

CM/ECF system on this 6th day of May, 2019.

                                   Amy C. Crossan, Esq.
                            Bouchillon, Crossan & Colburn, L.C.
                                     731 Fifth Avenue
                                  Huntington, WV 25701
                           Co-Counsel for Plaintiff, Alicia Gonzales

                                  Johnathan M. Gesk, Esq.
                                    Gesk & Moritz, LLC
                                     14 E. Main Street
                                    Carnegie, PA 15106
                           Co-Counsel for Plaintiff, Alicia Gonzales



                                                   s/Eric D. Salyers
                                                   Perry W. Oxley (WVSB #7211)
                                                   David E. Rich, Esq. (WV Bar #9141)
                                                   Eric D. Salyers (WVSB #13042)




                                               3
